           Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 1 of 25




Kristine M. Akland
AKLAND LAW FIRM PLLC
P.O. Box 7274
Missoula, MT 59807
(406) 544-9863
aklandlawfirm@gmail.com

                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


CENTER FOR BIOLOGICAL
DIVERSITY,                                      Case No. ____________

                Plaintiff,

        v.                                                 COMPLAINT
DAVID BERNHARDT, Secretary of the
Interior; and MARGARET EVERSON,
Principal Deputy Director of U.S. Fish
and Wildlife Service;

                  Defendants.



                                  INTRODUCTION

      1.       The Center for Biological Diversity (“the Center”) brings this case

against David Bernhardt, Secretary of the Interior; and Margaret Everson, Principal

Deputy Director of the U.S. Fish and Wildlife Service (collectively the “Service”)

for violating the Endangered Species Act (“ESA”), 16 U.S.C. §§ 1531-1544, and

the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 551-559. Specifically, the

                                                                                Page 1
           Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 2 of 25




Service has failed to prepare a timely grizzly bear five-year status review in

violation of section 4(c) of the ESA, failed to update or amend its outdated grizzly

bear recovery plan in violation of section 4(f) of the ESA, failed to evaluate or

pursue further grizzly bear recovery in violation of section 7(a)(1) of the ESA, and

unreasonably denied the Center’s 2014 petition for an updated and amended

grizzly bear recovery plan in violation of the APA.

      2.       The Service listed grizzly bears in the lower 48 states as “threatened”

under the ESA over forty years ago. The Service prepared a grizzly bear recovery

plan in 1982 with a revision in 1993 and supplements thereafter. In 2011, the

Service released a five-year status review for the grizzly bear, in which the agency

found that the 1993 Recovery Plan was no longer based upon the best available

science and needed to be updated. The Service specifically noted that the agency

must evaluate other areas of the grizzly bear’s historic range in the lower 48 states

to determine their habitat suitability for grizzly bear recovery, including historic

habitat in Colorado, New Mexico, Arizona, Utah, California, Nevada, Oregon, and

southern Washington. But the Service never updated the Plan in the manner that

the agency itself had said was necessary.

      3.       On June 18, 2014, the Center filed a petition asking the Service to

amend the 1993 Recovery Plan to include updated biological information and

consider other significant areas of suitable habitat across the grizzly bear’s historic

                                                                                 Page 2
           Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 3 of 25




range in the western United States. As explained below, the Service unreasonably

denied the Center’s petition.

      4.       Through this litigation, the Center asks the Court for an order

providing deadlines for the Service to prepare a timely five-year status review for

the grizzly bear, update the recovery plan, and evaluate the need to pursue grizzly

bear recovery in additional areas.

                           JURISDICTION AND VENUE

      5.       This action arises under the ESA, 16 U.S.C. § 1531 et seq., and the

APA, 5 U.S.C. §§ 551, 701-706. This Court has jurisdiction pursuant to 28 U.S.C.

§ 1331 (federal question jurisdiction), 28 U.S.C. §§ 2201-2202 (declaratory

judgments and further relief), 16 U.S.C. § 1540(c), (g)(1)(C) (action arising under

the ESA and citizen suit provision), and 5 U.S.C. § 702 (APA). The Center has

properly given notice to the Service of its claims under the ESA in accordance with

16 U.S.C. § 1540(g)(2)(C).

      6.       Venue in this Court is proper under 28 U.S.C. § 1391(e) because

grizzly bears and the Service’s Grizzly Bear Recovery Office occur in this District.

                                       PARTIES

      7.       Plaintiff CENTER FOR BIOLOGICAL DIVERSITY (“the Center”)

is a nonprofit organization dedicated to the protection and restoration of

biodiversity. The Center is based in Tucson, Arizona, with offices throughout the

                                                                                 Page 3
           Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 4 of 25




country, including in California, Colorado, Idaho, New Mexico, Nevada, Oregon,

Utah, and Washington. The Center has over 1.4 million members and supporters,

including many who live within the grizzly’s bears current and historic range.

      8.       Because the Center values the grizzly bear and its role in promoting

healthy ecosystems, the Center places high priority on protecting and recovering

the grizzly bear across its range. The Center works toward this goal through

education, advocacy, scientific study, and litigation.

      9.       For example, on June 18, 2014, the Center filed a petition pursuant to

the APA, 5 U.S.C. § 553(e), to the U.S. Department of the Interior and the U.S.

Fish and Wildlife Service requesting that the Service update and amend the 1993

Recovery Plan. On September 22, 2014, the Service denied the petition.

      10.      The Center’s members – including its Board members, supporters,

and staff – live, work, recreate, study, and otherwise use and enjoy areas

throughout the grizzly bear’s current and historic range in the lower 48 states. The

Center’s members use lands covered by the Center’s petition, including the Gila-

Mogollon complex in Arizona and New Mexico, the Grand Canyon in Arizona, the

Sierra Nevada in California, the Uinta Mountains in Utah, and areas of southern

Utah. In such areas, the Center’s members frequently engage in hiking, camping,

boating, snowshoeing, skiing, wildlife watching, photography, and other activities,

and will continue to do so. The Center’s members enjoy seeing grizzly bears and

                                                                                 Page 4
         Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 5 of 25




their signs (like tracks and scat) where they live in the wild and would like to see

them in more of their historic range.

       11.    The Center’s members have suffered, and will foreseeably continue to

suffer, direct injuries to their recreational, aesthetic, scientific, professional,

spiritual, and other interests and activities because of the Service’s failure to

prepare a timely five-year review, update the grizzly bear recovery plan, and

evaluate or pursue grizzly bear recovery in additional areas. These are actual,

ongoing, concrete injuries, traceable to the Service’s inaction, that would be

redressed by the relief requested. Specifically, if the Court orders the Service to

prepare a five-year status review, update the grizzly bear recovery plan, or evaluate

the need to pursue recovery in additional areas, these analyses would further the

conservation of grizzly bears and protect the interests of the Center and its

members in the species.

       12.    Defendant DAVID BERNHARDT is the Secretary of the Department

of the Interior. The Secretary of the Interior is responsible for making decisions

and promulgating regulations under the ESA, including decisions regarding

recovery plans and petitions for rulemaking. He is sued in his official capacity.

       13.    Defendant MARGARET EVERSON is the Principal Deputy Director

of the U.S. Fish and Wildlife Service. The Secretary of the Interior has delegated to

the U.S. Fish and Wildlife Service, among other things, the authority for

                                                                                      Page 5
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 6 of 25




responding to petitions for rulemaking and the responsibility to develop and

implement recover plans for non-marine species. She is sued in her official

capacity.

                            STATEMENT OF FACTS

A.    THE ESA: THE ROLE OF RECOVERY PLANS AND STATUS
      REVIEWS

      14.    The Endangered Species Act is intended to “provide a means whereby

the ecosystems upon which endangered species and threatened species depend may

be conserved” and to “provide a program for the conservation of such species.” 16

U.S.C. § 1531(b). The ESA defines “conservation” as the “use of all methods and

procedures which are necessary to bring any endangered species or threatened

species to the point at which the measures provided pursuant to this chapter are no

longer necessary,” id. § 1532(3), i.e. to bring about the recovery of species listed as

endangered or threatened. See id. § 1532(6), (20) (definitions of “endangered

species” and “threatened species”).

      15.    To carry out the ESA’s paramount purpose that listed species be

“conserved,” section 4(f) of the Act sets forth a detailed process for the

development and implementation of recovery plans. Section 4(f)(1) provides that

the Service “shall develop and implement [recovery] plans for the conservation and

survival of endangered species and threatened species listed pursuant to this


                                                                                 Page 6
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 7 of 25




section, unless [it] finds that such a plan will not promote the conservation of the

species.” 16 U.S.C. § 1533(f)(1). The Service, “in developing and implementing

recovery plans, shall, to the maximum extent practicable” incorporate “such site-

specific management actions as may be necessary to achieve the plan’s goal for the

conservation and survival of the species,” as well as “objective, measurable criteria

which, when met, would result in a determination, in accordance with the

provisions of this section, that the species be removed from the list.” Id.

§ 1533(f)(1)(B)(i), (ii). A recovery plan must, therefore, provide for the recovery

of the species.

      16.    Reinforcing the importance of recovery plans, Congress provided for

public participation in the development and amendment of the plans. For example,

prior to final approval of any “new or revised recovery plan,” the Service must

“provide public notice and an opportunity for public review and comment on such

plan,” 16 U.S.C. § 1533(f)(4), and the Service “shall consider all information

presented during the public comment period prior to approval of the plan.” Id.

§ 1533(f)(5). The Service must also “report every two years to the Committee on

Environment and Public Works of the Senate and the Committee on Merchant

Marine and Fisheries of the House of Representatives on the status of efforts to

develop and implement recovery plans for all species listed pursuant to this section

and the status of all species for which such plans have been developed.” Id.

                                                                                 Page 7
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 8 of 25




§ 1533(f)(3).

      17.    The ESA also requires the Service to regularly assess the status of

listed species. Specifically, section 4(c) requires that the Service “conduct, at least

once every five years, a review of all [listed] species . . . .” 16 U.S.C.

§ 1533(c)(2)(A). Based on that review, the agency can determine whether the

species should maintain its protections or be uplisted or delisted.

Id.§ 1533(c)(2)(B); see also 50 C.F.R. § 424.21.

      18.    Section 7(a)(1) of the ESA provides an “affirmative duty” for federal

agencies to conserve listed species. It provides that all federal agencies shall

“utilize their authorities in furtherance of the purposes of this chapter by carrying

out programs for the conservation of endangered species and threatened species

listed . . . .” 16 U.S.C. § 1536(a)(1). This substantive mandate ensures that listed

species benefit from implementation of actions needed for their survival and

recovery, such as those prescribed in recovery plans.

B.    THE GRIZZLY BEAR AND ITS OUTDATED RECOVERY PLAN
      AND STATUS REVIEW

      19.    The grizzly bear (Ursus arctos horribilis) once ranged throughout

most of western North America, from the high Arctic to the Sierra Madre

Occidental of Mexico, and from the coast of California across most of the Greater

Plains. See U.S. Fish and Wildlife Service, Revised Grizzly Bear Recovery Plan 9


                                                                                   Page 8
          Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 9 of 25




(1993) (hereinafter “1993 Recovery Plan”). Prior to European settlement, scientists

estimate that approximately 50,000 grizzly bears may have occupied the western

United States between Canada and Mexico. Id.

      20.     With European settlement of the American West and a federally-

funded bounty program aimed at eradication, grizzly bears were shot, trapped, and

poisoned, reducing their range and numbers to less than two percent of historic

levels. U.S. Fish and Wildlife Service, Grizzly Bear Recovery Office, Grizzly Bear

5-Year Review: Summary and Evaluation 28 (2011) (hereinafter “2011 5-Year

Review”).

      21.     Because of its precipitous decline, in 1975 Service listed the grizzly

bear as a “threatened” species in the lower 48 states under the ESA. 40 Fed. Reg.

31,734 (July 28, 1975).

      22.     In accordance with the ESA, the Service first approved a grizzly bear

recovery plan in 1982, revised in 1993, to “delineate reasonable actions that are

believed to be required to recover and/or protect” the grizzly bear. 1993 Recovery

Plan at i. The Service identified four recovery zones—Yellowstone, Northern

Continental Divide, Cabinet-Yaak, and Selkirks—and three evaluation areas—

Bitterroot, North Cascades, and San Juan Mountains—for potential recovery. Id. at

39-121.

      23.     In the 1993 Recovery Plan, the Service also committed to evaluate

                                                                                 Page 9
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 10 of 25




“other potential recovery areas throughout the historical range of the grizzly bear,”

with an analysis “focus[ed] on habitat values, size of the areas, human use and

activities in general, relation to other areas where grizzly bears exist, and historical

information.” Id. at 121. The Service anticipated that the analysis would take five

years to complete. Id.

      24.    It has been over 25 years since the Service issued the 1993 Recovery

Plan and committed to evaluate other potential recovery areas, yet the Service has

failed to do so.

      25.    The Service prepared geographically-specific supplements to the

recovery plan in 1996, 1997, 2007, 2017, and 2018. The 1996 Supplement

provided a recovery chapter for the Bitterroot Ecosystem, and the 1997

Supplement provided a recovery chapter for the North Cascades Ecosystem. The

2007 and 2017 supplements deal with grizzly bears in the Greater Yellowstone

Ecosystem. The 2018 Supplement provides “Habitat-based Recovery Criteria for

the Northern Continental Divide Ecosystem.”

      26.    With these supplements in place, the 1993 Recovery Plan calls for

recovery of grizzly bears in six identified recovery areas: 1) the Greater

Yellowstone Ecosystem, 2) the Northern Continental Divide Ecosystem, 3) the

Cabinet-Yaak Ecosystem, 4) the Selkirk Ecosystem, 5) the North Cascade

Ecosystem, and 6) the Bitterroot Ecosystem. The six recovery areas are generally

                                                                                 Page 10
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 11 of 25




limited to the northern Rockies in Idaho, Wyoming, Montana, and the North

Cascades in Washington.

      27.    The Service did not prepare any supplements to designate the San

Juan Mountains evaluation area as a recovery area, or to analyze and evaluate other

areas of the grizzly bear’s historic range as potential recovery areas.

      28.    In August 2011, the Service published its last five-year review for

grizzly bears. In the 2011 5-Year Review, the Service again specifically noted that

“other areas throughout the historic range of the grizzly bear in the lower 48 States

should be evaluated to determine their habitat suitability for grizzly bear recovery,”

including “Colorado, New Mexico, Arizona, Utah, California, Nevada, Oregon,

and southern Washington (mountain ranges in the western U.S.).” 2011 5-Year

Review at 107. Still, the Service has not undertaken such an evaluation of other

areas in the grizzly bear’s historic range.

      29.    In the 2011 5-Year Review, the Service also explained that except for

the geographically-focused supplements, “the recovery plan and the associated

recovery criteria have not been updated since the plan was released in 1993” and

“no longer reflects the best available and most up-to-date information on the

biology of the species and its habitat.” 2011 5-Year Review at 14-15. And in the

section of the 2011 5-Year Review entitled “Recommendations for Future

Actions,” the Service listed, as its first recommendation, the need to “[r]evise the

                                                                                Page 11
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 12 of 25




recovery plan . . . so that it reflects the best scientific and commercial information

available.” Id. at 105. The Service published revised demographic recovery criteria

for the Yellowstone Ecosystem in 2017 and habitat-based recovery criteria for the

Northern Continental Divide Ecosystem in 2018. But the Service never updated the

demographic recovery criteria for other recovery areas or otherwise updated the

outdated information in the Plan that the agency identified in the 2011 5-Year

Review.

      30.    Additionally, although the Act requires that the Service prepare status

reviews every five years, nearly eight years have passed since the Service’s last

review in 2011.

      31.    According to the most recent estimates available, fewer than 1,900

grizzly bears survive in the lower 48 states. U.S. Fish and Wildlife Service, Grizzly

Bear Recovery Program 2018 Annual Report (2018). The bears likely exist in four

of the six identified recovery areas – not the Bitterroot Ecosystem and probably not

in the North Cascade Ecosystem – and nowhere else in the bear’s historic range in

the lower 48 states. Id.

C.    THE CENTER’S PETITION TO UPDATE AND AMEND THE
      GRIZZLY BEAR RECOVERY PLAN

      32.    On June 18, 2014, the Center submitted to the Service a formal

petition, pursuant to the APA, 5 U.S.C. § 553(e), for the development of an


                                                                                Page 12
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 13 of 25




updated and amended recovery plan for the grizzly bear. See Center for Biological

Diversity, Petition for a Recovery Plan for the Grizzly Bear (Ursus arctos

horribilis) Across Its Native Range in the Conterminous United States 2 (2014).

Specifically, the Center requested that the Service update the 1993 Recovery Plan

to “include all significant remaining areas of suitable habitat across the grizzly

bear’s native range in the western U.S.” Id. The Center requested that the Service

consider recovery in at least the Gila/Mogollon complex in Arizona and New

Mexico, the Grand Canyon in Arizona, the Sierra Nevada in California, the Uinta

Mountains in Utah, and areas of southern Utah. The Center’s petition reviewed

numerous scientific publications in explaining that these areas likely provide

suitable habitat for grizzly bears. The Center also requested that the Service update

demographic parameters for all grizzly bear populations, as well as other outdated

biological information.

      33.    On September 22, 2014, the Service denied the Center’s petition.

      34.    The Service asserted that “[r]ecovery plans are not rules under the

APA,” and thus “Section 553(e) does not provide the right to petition for the

issuance of a recovery plan.”

      35.    The Service further stated that it had “satisfied [its] statutory

responsibilities for recovery planning and implementation.” It also stated that the

agency intended to focus on the “six ecosystems identified and covered by

                                                                                 Page 13
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 14 of 25




individual chapters in the recovery plan,” and that “any additional recovery

planning is subject to Service prioritization and is discretionary.”

      36.     In its denial letter, the Service did not acknowledge its previous

commitments, made in the 1993 Recovery Plan and in the 2011 5-Year Review, to

analyze other areas of suitable habitat for grizzly bear recovery. Nor did the agency

acknowledge its finding in the 2011 5-Year Review that the existing grizzly bear

recovery plan is outdated and fails to reflect the best available science.

      37.     Rather than prepare the updated recovery plan requested in the

Center’s petition, the Service instead moved toward prematurely and unlawfully

removing the grizzly bear’s ESA protections. The Service proposed in 2016 and

finalized in 2017 a rule to delist the Greater Yellowstone Ecosystem population of

grizzly bears. See 81 Fed. Reg. 13,173, 13,227 (Mar. 11, 2016); 82 Fed. Reg.

30,502 (June 30, 2017). In 2018, the Court reinstated the population’s ESA

protections after ruling that the Service’s delisting decision was unlawful. Crow

Indian Tribe v. United States, 343 F. Supp. 3d 999, 1003 (D. Mont. 2018).

                           FIRST CLAIM FOR RELIEF

 ESA Section 4(c): Failure to prepare a timely five-year status review for the
                                 grizzly bear

      38.     The Center hereby realleges and incorporates all preceding

paragraphs.


                                                                                   Page 14
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 15 of 25




      39.     Section 4(c) of the ESA requires that the Service prepare a status

review for each listed species “at least once every five years.” 16 U.S.C.

§ 1533(c)(2)(A); see also 50 C.F.R. § 424.21.

      40.     The Service last prepared a status review for the grizzly bear in 2011.

      41.     Because more than five years have passed since the Service prepared

a five-year status review for the grizzly bear, the Service has violated its

nondiscretionary duty to do so under ESA section 4(c), 16 U.S.C. § 1533(c)(2)(A).

                         SECOND CLAIM FOR RELIEF

ESA Section 4(f): Failure to “develop and implement” a plan that provides for
                the “conservation and survival” of the species

      42.     The Center hereby realleges and incorporates all preceding

paragraphs.

      43.     Under section 4(f) of the ESA, the Service has a non-discretionary

duty to “develop and implement” recovery plans for the “conservation and

survival” of listed species. 16 U.S.C. § 1533(f)(1).

      44.     The Service in the 1993 Recovery Plan committed to “evaluate the

feasibility of grizzly bear recovery in the San Juan Mountains of Colorado and

other potential recovery areas throughout the historical range of the grizzly bear . .

. .” 1993 Recovery Plan at 121. The Service expected that the analysis would take

five years to complete. Id.


                                                                                Page 15
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 16 of 25




      45.    The Service has never updated the grizzly bear recovery plan to

evaluate the San Juan Mountains of Colorado or other potential recovery areas

throughout the historical range of the grizzly bear.

      46.    The Service must “evaluate the San Juan Mountains of Colorado and

other potential recovery areas throughout the historical range of the grizzly bear”

because the 1993 Recovery Plan requires it, and the Service “shall develop and

implement” recovery plans for the “conservation and survival” of listed species. 16

U.S.C. § 1533(f)(1).

      47.    Moreover, the 1993 Recovery Plan’s direction to “evaluate the

feasibility of grizzly bear recovery in the San Juan Mountains of Colorado and

other potential recovery areas throughout the historical range of the grizzly bear,”

1993 Recovery Plan at 121, is one of the “site-specific management actions” that

the Service found “necessary to achieve the plan’s goal for the conservation and

survival of the species.” 16 U.S.C. § 1533(f)(1)(B)(i); see also 2011 5-Year

Review at 107 (explaining that “other areas throughout the historic range of the

grizzly bear in the lower 48 States should be evaluated to determine their habitat

suitability for grizzly bear recovery,” including “Colorado, New Mexico, Arizona,

Utah, California, Nevada, Oregon, and southern Washington (mountain ranges in

the western U.S.)”).

      48.    “Conservation” of the grizzly bear cannot be achieved if the Service

                                                                               Page 16
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 17 of 25




pursues recovery only in the northern Rockies and the North Cascades because the

grizzly bear once ranged throughout most of western North America. Recovery in

additional areas is a prerequisite to getting the grizzly bear “to the point at which

the measures provided pursuant to this Act are no longer necessary.” 16 U.S.C.

§ 1532(3); see id. § 1532(20) (definition of “threatened species”).

      49.    Furthermore, the Service explained in the 2011 5-Year Review that

except for the supplements covering specifically identified recovery areas, “the

recovery plan and the associated recovery criteria have not been updated since the

plan was released in 1993” and “no longer reflects the best available and most up-

to-date information on the biology of the species and its habitat.” 2011 5-Year

Review at 14-15. The Service released supplements in 2017 and 2018 that cover

the Yellowstone Ecosystem and the Northern Continental Divide Ecosystem, but it

has failed to complete any other updates to reflect the best available information on

grizzly bear biology.

      50.    Because the Service never updated the 1993 Recovery Plan to

evaluate additional areas within the bear’s historic range, as the Service said it

would, and because the 1993 Recovery Plan no longer reflects the best available

science, as the Service found, the Service has failed to “develop and implement” a

plan for the “conservation and survival” of the grizzly bear, in violation of ESA

section 4(f), 16 U.S.C. § 1533(f)(1).

                                                                                Page 17
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 18 of 25




                          THIRD CLAIM FOR RELIEF

 ESA Section 7(a)(1) and APA: Violation of the affirmative duty to conserve
  the grizzly bear in refusing to evaluate or pursue grizzly bear recovery in
                                additional areas

      51.     The Center hereby realleges and incorporates all preceding

paragraphs.

      52.     Section 7(a)(1) of the ESA provides an “affirmative duty” for federal

agencies to conserve listed species. Under section 7(a)(1), all federal agencies have

a non-discretionary duty to “utilize their authorities in furtherance of the purposes

of this chapter by carrying out programs for the conservation of endangered

species and threatened species listed . . . .” 16 U.S.C. § 1536(a)(1). The ESA

broadly defines “conservation” to mean “the use of all methods and procedures

which are necessary to bring any endangered species or threatened species to the

point at which the measures provided pursuant to this Act are no longer

necessary.” 16 U.S.C. § 1532(3).

      53.     In the 1993 Recovery Plan, the Service stated that it would evaluate

within five years the “San Juan Mountains of Colorado and other potential

recovery areas throughout the historical range of the grizzly bear . . . .” 1993

Recovery Plan at 121. In the 2011 5-Year Review, the Service specifically noted

that “other areas throughout the historic range of the grizzly bear in the lower 48

States should be evaluated to determine their habitat suitability for grizzly bear

                                                                                   Page 18
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 19 of 25




recovery,” including “Colorado, New Mexico, Arizona, Utah, California, Nevada,

Oregon, and southern Washington (mountain ranges in the western U.S.).” 2011

5-Year Review at 107.

      54.    The Service has not updated its recovery plan to evaluate other areas

throughout the historic range of the grizzly bear, even though it committed to do so

in the 1993 Recovery Plan and the 2011 5-Year Review.

      55.     The Service has refused to pursue grizzly bear recovery in additional

areas, even though the bear’s numbers and range are less than two percent of

historic levels. 2011 5-Year Review at 28.

      56.    “Conservation” of the grizzly bear cannot be achieved if the Service

pursues recovery only in the northern Rockies and the North Cascades because the

grizzly bear once ranged throughout most of western North America. Recovery in

additional areas is a prerequisite to getting the grizzly bear “to the point at which

the measures provided pursuant to this Act are no longer necessary.” 16 U.S.C.

§ 1532(3); see id. § 1532(20) (definition of “threatened species”).

      57.    Because the Service has not updated its recovery plan to evaluate

additional areas within the bear’s historic range or otherwise pursue recovery in

those additional areas, the Service has not adequately “utilize[d its] authorities in

furtherance of the purposes of this chapter by carrying out programs for the

conservation of endangered species and threatened species listed,” in violation of

                                                                                Page 19
       Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 20 of 25




ESA section 7(a)(1), 16 U.S.C. § 1536(a)(1).

      58.     The Service’s violation of the ESA’s section 7(a)(1) affirmative duty

to conserve is arbitrary, capricious, an abuse of discretion, and not in accordance

with law, in violation of the APA, 5 U.S.C. § 706(2)(A).

                         FOURTH CLAIM FOR RELIEF

            APA Violation: Unreasonable denial of the Center’s petition

      59.     The Center hereby realleges and incorporates all preceding

paragraphs.

      60.     The APA provides that any interested person has “the right to petition

for the issuance, amendment, or repeal of a rule.” 5 U.S.C. § 553(e).

      61.     Under the APA, a “rule” is defined as “the whole or a part of an

agency statement of general or particular applicability and future effect designed to

implement, interpret, or prescribe law or policy.” Id. § 551(4). “The term ‘rule’

may embrace ‘virtually every statement an agency may make . . . .’” Animal Legal

Def. Fund v. Veneman, 469 F.3d 826, 838-40 (9th Cir. 2006).

      62.     Under the framework established by Congress for avoiding the

extinction and facilitating the recovery of endangered and threatened species,

recovery plans prepared in accordance with ESA section 4(f) satisfy the criteria for

a “rule” as defined by the APA. Recovery plans, like other rules, must be adopted

in accordance with notice and comment procedures, and the Service is obligated to

                                                                              Page 20
       Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 21 of 25




consider information submitted by the public before adoption. 16 U.S.C.

§ 1533(f)(4)-(5). The Service is expressly mandated to “develop and implement”

recovery plans and to incorporate particular items into them. Id. § 1533(f)(1). The

Service must report to Congressional committees on the status of efforts to develop

and implement such plans. See supra ¶ 16. In addition, the Service takes such plans

into consideration when carrying out its other duties under the ESA, including

when the Service conducts section 7 consultations with federal agencies taking

actions that may affect listed species. See 16 U.S.C. § 1536(a)(2).

      63.    As just one example, the recovery plan for the Mexican spotted owl

explains that “National Forest Plans were amended in 1996 to incorporate

management recommendations presented in the 1995 Recovery Plan for the

Mexican spotted owl.” U.S. Fish and Wildlife Service, Mexican Spotted Owl

Recovery Plan, First Revision VI (2012). This shows that recovery plans are of

“general or particular applicability” “designed to implement … policy” regarding

endangered species conservation because they prescribe needed recovery actions,

and that recovery plans have “future effect” because they are, in fact, implemented

with some success, including by other federal agencies.

      64.    The 1993 Grizzly Bear Recovery Plan – which the Center sought to

amend and update through its petition – is a rule under the APA. The Plan provides

a “basic road map to recovery.” Fund for Animals v. Babbitt, 903 F. Supp. 96

                                                                             Page 21
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 22 of 25




(D.D.C. 1995). The 1993 Recovery Plan is therefore of “general or particular

applicability” because it describes the actions necessary to attain grizzly bear

recovery, including actions for federal and state agencies to implement. The 1993

Recovery Plan is of “future effect” because it encourages future actions to

effectuate future recovery of grizzly bears. The 1993 Recovery Plan is “designed to

implement . . . policy” because the plan lists actions necessary to effectuate

recovery of the grizzly bear to promote the policies and requirements of the ESA,

in accordance with section 4(f), 16 U.S.C. § 1533(f).

      65.    Accordingly, the Service’s rejection of the Center’s petition – on the

principal grounds that recovery plans cannot satisfy the definition of a “rule” and

hence the Center had no “right to petition for revision of a recovery plan”– violates

the APA, 5 U.S.C. § 706(2)(A).

      66.    The Service’s secondary rationale for denying the petition – that it has

discretion to restrict its recovery efforts to existing recovery units – is also arbitrary

and capricious. The Service did not explain its departure from its longstanding

commitments, including as stated in the 1993 Recovery Plan, to evaluate other

areas of historic habitat for grizzly bear recovery. Given its commitments and

section 4(f)’s mandate to “develop and implement” recovery plans, the Service has

a non-discretionary duty evaluate additional areas for grizzly bear recovery.

      67.    Rather than act consistent with its duty, the Service instead stated in

                                                                                  Page 22
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 23 of 25




its response to the petition that it would “evaluate the feasibility of grizzly bear

recovery in potential recovery areas throughout the historic range of the grizzly

bear when resources allow in the future.” It did not set forth when “in the future”

this long-delayed evaluation would occur and did not provide any factual basis for

the Service’s suggestion that it presently lacks the necessary resources to revise, or

even begin the revision of, the 1993 Recovery Plan to encompass additional

historical areas. The Service’s response is tantamount to a concession that the

Service has no intention of amending the 1993 Recovery Plan at any time in the

foreseeable future, if ever, even though that position reverses without explanation

the agency’s prior position on the need to update the Plan and evaluate grizzly bear

recovery in other portions of the species’ historic range.

      68.    As a matter of law, recovery plans in general qualify as rules under

the APA, and the 1993 Recovery Plan that the Center specifically seeks to update

and amend qualifies as a rule. As such, and because the Service has a legal duty to

evaluate additional areas for recovery, as the Service committed to do and as the

Center requested in the petition, the Service’s denial of the Center’s petition is

arbitrary and capricious, an abuse of discretion, or not in accordance with law, in

violation of the APA, 5 U.S.C. § 706(2)(A).

                              PRAYER FOR RELIEF

      The Center respectfully requests that the Court grant the following relief:

                                                                                 Page 23
        Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 24 of 25




      A.     Declare and adjudge that the Service failed to prepare a timely five-

year status review for the grizzly bear, in violation of section 4(c), 16 U.S.C.

§ 1533(c);

      B.     Remand for the Service to prepare a five-year status review for the

grizzly bear according to a timetable established by the Court;

      C.     Declare and adjudge that the Service violated section 4(f) of the ESA,

16 U.S.C. § 1533(f), by failing to develop and implement a recovery plan that

provides for the “conservation and survival” of the grizzly bear;

      D.     Declare and adjudge that the Service by refusing to evaluate or pursue

grizzly bear recovery in additional areas has failed to satisfy the ESA’s section

7(a)(1) affirmative duty to conserve the grizzly bear, 16 U.S.C. 1536(a)(1), in

violation of the APA, 5 U.S.C. § 706(2)(A);

      E.     Remand for the Service to evaluate the need for grizzly bear recovery

in additional areas and prepare an updated recovery plan for the grizzly bear

according to a timetable established by the Court;

      F.     Declare and adjudge that the Service violated the APA by denying the

Center’s petition for an updated and amended grizzly bear recovery plan;

      G.     Remand for the Service to provide a further response to the Center’s

petition in accordance with instructions and a timetable established by the Court;

      H.     Award the Center its reasonable fees, costs and expenses associated

                                                                                   Page 24
       Case 9:19-cv-00109-DLC Document 1 Filed 06/27/19 Page 25 of 25




with this litigation under 16 U.S.C. § 1540(g)(4) and 28 U.S.C. § 2412; and

      I.    Grant such further and other relief as the Court deems just and proper

to remedy the Service’s violations of law.



Respectfully submitted this 27th day of June, 2019.

                                /s/ Collette L. Adkins
                                Collette L. Adkins*
                                CENTER FOR BIOLOGICAL DIVERSITY
                                P.O. Box 595
                                Circle Pines, MN 55014-0595
                                (651) 955-3821
                                cadkins@biologicaldiversity.org

                                /s/ Andrea Santarsiere
                                Andrea Santarsiere*
                                CENTER FOR BIOLOGICAL DIVERSITY
                                P.O. Box 469
                                Victor, ID 83455
                                (303) 854-7748
                                asantarsiere@biologicaldiversity.org

                                /s/ Kristine M. Akland
                                Kristine M. Akland
                                AKLAND LAW FIRM PLLC
                                P.O. Box 7274
                                Missoula, MT 59807
                                (406) 544-9863
                                aklandlawfirm@gmail.com

                                Attorneys for Plaintiff

                                *Seeking admission pro hac vice



                                                                              Page 25
